Citation Nr: 1102448	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
a low back disability, to include multilevel spondylotic disease.

2.  Entitlement to an initial compensable rating for 
osteoarthritis of the cervical spine.

3.  Entitlement to an initial compensable rating for enlargement 
of the lower right rib cage.

4.  Entitlement to an initial compensable rating for status post 
surgical repair of the nasopharyngeal passage.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 Regional Office (RO) in Winston 
Salem, North Carolina rating decision, which granted entitlement 
to service connection for the above claims, effective August 1, 
2006, and assigned a noncompensable rating for each.

Thereafter, a subsequent April 2010 rating decision increased the 
rating for the Veteran's low back claim from noncompensable to 10 
percent, effective August 1, 2006.  Regardless of the RO's 
actions, the issue remains before the Board because the increased 
rating was not a complete grant of the maximum benefits 
available.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's low back disability, to include multilevel 
spondylotic disease, is manifested by pain and slight limitation 
of motion.

2.  The Veteran's cervical spine disability is manifested by 
pain, slight limitation of motion, and arthritis confirmed by x-
ray, but there has been no incapacitating episodes, gait 
abnormality, or impairment of motor skills, muscle function, or 
strength. 

3.  The Veteran's hypertrophy of the right lower rib cage does 
not result in limitation of motion or inhibition of respiratory 
function, but does result in pain and tenderness to palpation.

4.  The Veteran's nose disability does not result in one or two 
incapacitating episodes per year requiring prolonged antibiotic 
treatment or three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.

5.  The Veteran's service connected disabilities on appeal do not 
present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating greater than 10 
percent for lumbar spine arthritis, status post L3 fracture with 
right L4 radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5242 (2010).

2.  The criteria for a compensable rating of 10 percent, but no 
more, for a cervical spine disability have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, DC 5240 (2010).

3.  The criteria for a compensable rating of 10 percent, but no 
more, for a right rib cage disability have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.20 (2010); 38 C.F.R. 
§ 4.118, DCs 7899-7819 (2008).

4.  The criteria for a compensable rating for a nose disability 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 
4.2, 4.3, 4.97, DC 6510 (2010).

5.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

A VCAA letter dated in May 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The letter 
informed him that additional information or evidence was needed 
to support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

The letter also explained to the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and post-service VA 
treatment records are in the file.  Post service medical records 
identified by the Veteran have been associated with the claims 
file, to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).  

The RO provided the Veteran appropriate VA examinations in May 
2006 and March 2010.  The VA examination reports are thorough and 
supported by VA outpatient treatment records.  The examinations 
discussed the clinical findings and the Veteran's reported 
history as necessary to rate the disabilities under the 
applicable rating criteria.  Specifically, the examinations 
provide sufficient information to assess the current severity of 
the Veteran's cervical spine, right rib cage, nose, and low back 
disabilities.  Based on the examinations and the fact there is no 
rule as to how current an examination must be, the Board 
concludes the examinations in this case are adequate upon which 
to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA Schedule 
for Rating Disabilities.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Where the issues involve the assignment of an initial rating for 
a disability following the initial award of service connection 
for that disability, as is the case respect to the Veteran's 
claims for increased initial ratings, the entire history of the 
disability must be considered and, if appropriate, staged ratings 
may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Lumbar Spine

The Veteran is currently rated at 10 percent under DC 5242 for 
his lumbosacral spine disability.  He claims that his back 
disability is more severe than currently rated.

Regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating disabilities of the thoracic, lumbar, and 
cervical spine.  Effective from September 26, 2003, disabilities 
of the spine are rated under the General Rating Formula for 
Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes).  
 
The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  38 C.F.R. § 4.71a (2010). 

These criteria are to be applied irrespective of whether there 
are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine, id., and 
they "are meant to encompass and take into account the presence 
of pain, stiffness, or aching, which are generally present when 
there is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

Notes appended to the rating formula for diseases and injuries of 
the spine specify that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, 
however, that, in exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of motion" 
refers to "the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by VA, 
are the maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to be 
rounded to the nearest five degrees.  Id., Notes (2) and (4).  
Note (5) provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments are 
to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Spine conditions rated under DC 5243, for intervertebral disc 
syndrome, may be rated alternatively based on incapacitating 
episodes.  The criteria provide for a 10 percent rating where 
intervertebral disc syndrome is manifested with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent rating 
was warranted where incapacitating episodes have a total duration 
of at least two weeks but less than 4 weeks during the past 12 
months.  "Incapacitating episodes" was defined in Note (1) as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) also allowed the Veteran to 
be rated separately for musculoskeletal and neurological 
manifestations under appropriate DCs if it would result in a 
higher combined evaluation for the disability.

In October 1999, the Veteran reported low back pain for 2 days 
following a fall of 12 feet.  The assessment was low back pain 
with spasm.  March and April 2004 treatment records indicate a 
leg length discrepancy, for which the Veteran was prescribed a 
heel insert.  March 2004 x-rays showed mild scoliosis of the 
lumbar spine, but normal lumbar vertebral bodies and discs.  In 
October 2004, the Veteran reported numbness and tingling in his 
left upper thigh for several weeks, following a hard helicopter 
landing.  Physical testing was negative and no diagnostic testing 
was conducted.  However, the examiner's assessment was local left 
leg neuropathy, possible L2-L4 nerve root impingement post 
helicopter crash.  March 2005 x-rays were unchanged from March 
2004.  A March 2005 record noted a history of radicular left 
lower extremity lumbar pain that was worsening, despite rest and 
medication.  A contemporaneous MRI showed mild multilevel 
spondylotic disease of the lumbar spine at L4-L5 and L5-S1, more 
remarkable at L4-L5.  An April 2005 record indicated that the 
Veteran's low back pain did not have a significant radicular 
component.  In September 2005, the Veteran underwent lumbar facet 
blocks bilaterally at L3-L4, L4-L5, and L5-S1.  In October 2005, 
the Veteran reported a recurrent history of back pain.  A 
December 2005 medical examination found a normal spine and lower 
extremities on examination.  In February 2006, the Veteran 
reported a recurrent history of back pain.  An April 2006 medical 
assessment indicated a diagnosis of chronic low back pain with 
left leg parasthesias due to herniated lumbar discs. A separate 
April 2006 medical examination found a normal spine and lower 
extremities on examination.  A May 2006 memorandum of the 
Veteran's medical history indicated a facet block in November 
2005.

The Veteran was afforded a QTC examination in May 2006.  The 
Veteran reported that he first injured his back in September 1998 
while boxing and that he had subsequently been treated with 
medication for pain, physical therapy, and short profiles.  The 
Veteran denied any effect on his lifting, carrying, posture, or 
gait.  He also denied any radiating pain to the lower 
extremities.  On examination, the Veteran had a normal gait, 
intact sensation, normal coordination, normal reflexes, and 
muscle strength was 5 out of 5 for all muscle groups.  There was 
no evidence of muscle spasm or atrophy and straight leg raise 
tests were negative bilaterally.  There was no radiating pain on 
movement and the Veteran had full range of motion of the 
thoracolumbar spine without pain or other restriction.  Range of 
motion was not impacted on repetition by pain, weakness, lack of 
endurance, fatigue, or incoordination.  X-rays of the lumbar and 
thoracic spine were negative.  The examiner found no back 
disability to diagnose.

The Veteran was afforded a VA examination in March 2010.  The 
Veteran reported low back pain beginning in 1998 and a further 
injury due to a helicopter crash in 2003.  The Veteran complained 
of daily intermittent low back pain, associated with increased 
physical activity, including lifting and sometimes straining.  
The Veteran also noted stiffness and intermittent radiation of 
pain into the left buttock, but not down either leg, and 
intermittent paresthesias of the anterior right thigh.  The 
Veteran noted increased pain after walking one mile or standing 
for ten minutes.  The Veteran reported some difficulty bending to 
tie his shoes.  The Veteran noted pain at work, but no 
absenteeism.  The Veteran's gait was noted to be normal.  There 
was no muscle spasm or tenderness and facet spring tests were 
equivocal/nonreproducible.  The Veteran had forward flexion to 90 
degrees with pain onset at 80 degrees, extension to 30 degrees 
without pain, lateral flexion to 30 degrees bilaterally with 
painful endpoints, and rotation to 30 degrees bilaterally without 
pain.  There was objective evidence of painful motion.  The 
Veteran had normal reflexes, sensation, muscle strength, and 
muscle tone.  Straight leg raises and Laseque were negative.  
Range of motion was not impacted on repetition by pain, weakness, 
lack of endurance, fatigue, or incoordination.  The examiner 
noted that the Veteran did not have intervertebral disc syndrome.  
The examiner diagnosed mechanical low back pain syndrome, with 
pain attributed to chronic strain/sprain and facet joint 
arthropathy.  The examiner concluded that the Veteran's history 
was inconsistent with a significant disc related pain generator 
at the present time.  Moreover, the examiner noted that the 
Veteran's anterior thigh paresthesias was difficult to explain 
and inconsistent with the diagnostic evidence of record.

Under DC 5242, the Veteran is not entitled to a rating greater 
than 10 percent.  The Veteran's limitation of motion does not 
warrant a rating greater than 10 percent because flexion is not 
limited to less than 60 degrees nor is there muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lord sis, or abnormal 
kyphosis.  The Board notes the Veteran's range of motion has 
never been observed to be less than 80 degrees of forward 
flexion.   
 
Similarly, the Veteran is not entitled to a greater rating under 
any other DC.  There is no evidence of a diagnosis of 
intervertebral disc syndrome.  Indeed, the March 2010 VA examiner 
specifically noted that there was no intervertebral disc 
syndrome.  Nor is there evidence or allegation that the Veteran 
suffered any incapacitating episodes that required prescribed bed 
rest and treatment by a physician.  In that regard, during the 
March 2010 VA examination the Veteran reported incapacitating 
episodes during the previous year, but denied any absenteeism 
from work as a result of his back problems and there is no 
indication that a physician prescribed bed rest due to any back 
problems.  As such, DC 5243 is not applicable.  There is also no 
evidence of bladder or bowel impairment resulting from his 
disability.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Arthritis of 
the spine may be rated under DC 5003, for degenerative, 
hypertrophic, or osteo-arthritis.  See 38 C.F.R. § 4.71a, DC 5003 
(2010).  DC 5003 is used where there is evidence of arthritis and 
some limitation of motion, but not enough limitation of motion to 
be compensable under the appropriate DC.  As discussed above, the 
Veteran's disability rating under DC 5242 has been based in part 
on limitation of motion due to pain and a separate rating under 
DC 5003 would be for the same symptomatology.  As separate 
ratings may not be assigned for the same symptomatology, a 
separate 10 percent rating under DC 5003 for the Veteran's 
limitation of motion based on pain is not warranted in this case.

Separate ratings for neurological manifestations may be warranted 
under 38 C.F.R. § 4.124a (2010) if supported by objective medical 
evidence.  In this regard, the Board notes that disability 
ratings for diseases of the peripheral nerves under DC 8520 are 
based on relative loss of function of the involved extremity with 
attention to the site and character of the injury, the relative 
impairment of motor function, trophic changes, or sensory 
disturbances.  See 38 C.F.R. § 4.120 (2010).  An 80 percent 
rating is assignable for complete paralysis of the sciatic nerve; 
the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very rarely) 
lost.  A 60 percent rating may be assigned for incomplete 
paralysis of the sciatic nerve which is severe, with marked 
muscular atrophy.  A 40 percent rating is assignable when 
moderately severe.  A 20 percent rating may be assigned when 
moderate.  A 10 percent rating may be assigned when mild.  38 
C.F.R. § 4.124a, DC 8520 (2010).  

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2010).  Although the use of similar 
terminology by medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be evaluated 
in arriving at a decision regarding a request for an increased 
disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
4.2, 4.6 (2010).

In this case, the Board notes conflicting evidence of 
neurological manifestations.  On the one hand, an October 2004 
treatment provider diagnosed local left leg neuropathy, possible 
L2-L4 nerve root impingement post helicopter crash.  Moreover, 
the Veteran has consistently reported anterior thigh paresthesias 
and radiating pain into the left buttock.  However, the Board 
notes that the Veteran's reports of numbness, tingling, and 
radiating pain have not been confirmed by physical or diagnostic 
testing.  Indeed, the October 2004 treatment record noted above 
reported negative physical examination.  The two medical 
examinations of record both noted negative straight leg raises 
and other testing that would support a conclusion that such 
problems were related to the Veteran's back disability.  Indeed, 
the March 2010 VA examiner specifically discussed the Veteran's 
anterior thigh paresthesias and noted that it was inconsistent 
with the diagnostic testing of record.    

The Board acknowledges the Veteran's multiple assertions of 
numbness, tingling, and pain radiating from his low back to his 
left buttock and in the anterior thigh.  Certainly, the Veteran 
can attest to factual matters of which he had first-hand 
knowledge, such as subjective complaints of pain radiating from 
the back to right hip.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The Board notes, however, that objective 
physical examinations and diagnostic testing have not supported 
any relationship between such symptoms and the Veteran's service-
connected low back disability.  As noted, the May 2006 and March 
2010 examinations included neurologic testing that was wholly 
negative.  Thus, there is no objective evidence supporting any 
relationship between the Veteran's radiating pain to the left 
buttock or paresthesias of the anterior thigh. 

Given the foregoing, the Board finds that a separate rating for 
sciatica or neuropathy is not warranted.  The Board has 
considered the Veteran's reports of numbness, tingling, and 
radiating pain.  In that regard, while the Veteran may be 
competent to describe symptoms, as a lay person he has not been 
shown to be capable of offering conclusions on complex medical 
matters, such as diagnosing peripheral neuropathy or 
radiculopathy or linking any such symptomatology to his service-
connected low back disability.  Thus, the Board finds the 
objective evidence of record showing no evidence of neuropathy or 
radiculopathy in this regard of greater probative value than the 
Veteran's statements.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  Consequently, the Board finds that 
the preponderance of the evidence is against granting a separate 
10 percent rating for lower extremity peripheral neuropathy or 
radiculopathy.

The Board notes that the Veteran's functional loss was 
considered, as the medical evidence shows that the Veteran has 
consistently complained of pain in the low back.  38 C.F.R. §§ 
4.40, 4.45.  However, even the additional limitation of forward 
flexion documented during the March 2010 examination as resulting 
from pain was already contemplated in the disability rating 
assigned.  Both the May 2006 and March 2010 examiners further 
concluded that range of motion was not further limited on 
repetition by pain, fatigability, or incoordination.  There was 
otherwise no evidence of impairment of motor skills, muscle 
function, or strength.  Consequently, the Board finds that a 
higher disability rating based on functional loss is not 
warranted. 
 
As shown above, and as required by Schafrath, 1 Vet. App. at 594, 
the Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran.  Accordingly, the preponderance of the evidence is 
against assignment of an increased disability rating for the 
Veteran's service-connected low back disability.  The Board has 
considered whether staged ratings were appropriate in the present 
case.  See Fenderson, 12 Vet. App. at 126.  However, for reasons 
discussed above, the Board finds that there is no competent 
evidence that the Veteran's service-connected low back disability 
increased in severity during this appeal sufficient to warrant a 
higher evaluation.  Therefore, a staged rating is unnecessary.  
As the greater weight of evidence is against the claim, there is 
no doubt on this matter that could be resolved in his favor.



Cervical Spine

The Veteran's cervical spine disability is currently rated as 
noncompensable under DC 5240, for ankylosing spondylitis.  The 
Veteran asserts that the current noncompensable rating does not 
adequately compensate for the severity of his neck disability.

Effective from September 26, 2003, disabilities of the cervical 
spine are to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DCs 
5235-5243.  The General Rating Formula for Diseases and Injuries 
of the Spine provides a 10 percent disability rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent disability rating is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine.  A 100 percent disability rating is assigned for 
unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  Note (1) provides that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately under 
an appropriate DC.  Note (2) provides that, for VA compensation 
purposes, normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range of motion.  
See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal for 
that individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment that the range 
of motion is normal for that individual will be accepted.  Note 
(4) provides that the rater is to round each range of motion 
measurement to the nearest five degrees.  Note (5) provides that, 
for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments are 
to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a.

Spine conditions can also be rated under the criteria for 
intervertebral disc syndrome, DC 5243.  DC 5243 provides a 10 
percent disability rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months; a 20 
percent disability rating for intervertebral disc syndrome where 
incapacitating episodes have a total duration of at least 2 weeks 
but less than 4 weeks during the past 12 months. A 40 percent 
rating is warranted where incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  "Incapacitating episodes" is defined in Note 
(1) as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  Note (2) also allows the Veteran 
to be rated separately for musculoskeletal and neurological 
manifestations under appropriate DCs if it would result in a 
higher combined evaluation for the disability.

From the evidence, the Board concludes that the Veteran is 
entitled to a 10 percent rating for his cervical spine 
musculoskeletal disability.  

In November 1998, the Veteran reported a 3-month history of neck 
pain with no specific injury.  X-rays at that time showed a 
normal cervical spine.  There was pain with left rotation and 
thrusting the chin forward and there was decreased range of 
motion.  The Veteran again reported neck pain in October 1999.  
In March 2000, the Veteran complained of low neck pain and was 
unable to rotate his neck without pain.  The Veteran denied upper 
extremity numbness or tingling.  A December 2005 medical 
examination indicated a normal spine and upper extremities.

In May 2006, the Veteran was afforded a QTC examination.  The 
Veteran reported neck problems from September 1998, but denied 
interference with ordinary lifting, carrying, posture, or gait.  
The Veteran denied upper extremity radiating pain.  On 
examination, there was no pain on palpation and the Veteran had 
full range of motion without pain.  Neurologic testing was 
negative.  Gait was normal.  Muscle strength was 5 out of 5, 
without evidence of atrophy.  Range of motion was not impacted on 
repetition by pain, weakness, lack of endurance, fatigue, or 
incoordination.  X-rays showed early osteoarthritic change at C5-
C6; thus, the examiner diagnosed osteoarthritis of the cervical 
spine, by x-ray.

The Veteran was afforded a VA examination in March 2010.  The 
Veteran reported posterior neck pain one day per week, 
precipitated by sleeping in the wrong position.  There was 
associated stiffness and radiation of pain intrascapularly, but 
no radiation to the shoulders or upper extremities.  The Veteran 
did note occasional paresthesias in an ulnar nerve distribution 
bilaterally.  The Veteran reported that his neck problems did not 
compromise his activities of daily living and denied particular 
difficulty with the neck at work.  On examination, the Veteran 
had no muscle spasms or tenderness, but an axial compression test 
was positive.  The Veteran had forward flexion to 45 degrees, 
extension to 40 degrees, lateral flexion to 40 degrees 
bilaterally, and rotation to 75 degrees bilaterally.  All ranges 
of motion were without pain.  The Veteran had normal sensation, 
reflexes, muscle strength, and muscle tone.  Range of motion was 
not impacted on repetition by pain, weakness, lack of endurance, 
fatigue, or incoordination.  X-rays showed a mild decrease in 
normal cervical lordosis and disc space narrowing at C5-C6.  The 
examiner diagnosed cervical spondylosis.   The examiner noted 
that the Veteran did not have intervertebral disc syndrome.  As 
to the reported upper extremity paresthesias, the examiner noted 
that the likely cause was mild ulnar nerve compression at the 
level of the elbow that was unrelated to the cervical spine 
disability.

Thus, the evidence of record indicates that the Veteran's 
combined ranges of motion of the cervical spine are less than 335 
degrees.  As such, a 10 percent rating is warranted.  

A rating greater than 10 percent, however, is not warranted.  The 
Veteran's combined range of motion of the cervical spine is 315 
degrees, including 45 degrees of forward flexion.  A 20 percent 
rating requires forward flexion not greater than 30 degrees or 
combined range of motion of the cervical spine of no greater than 
170 degrees.

The Board notes DC 5003 provides for ratings for degenerative 
disc disease or arthritis.  DC 5003 is used where there is 
evidence of arthritis and some limitation of motion, but not 
enough limitation of motion to be compensable under the 
appropriate DC.  As discussed above, the Veteran's disability 
rating under DC 5240 has been based on limitation of motion and a 
separate rating under DC 5003 would be for the same 
symptomatology.  As separate ratings may not be assigned for the 
same symptomatology, a separate 10 percent rating under DC 5003 
for the Veteran's limitation of motion is not warranted in this 
case.  

The Veteran's functional loss was considered, as the medical 
evidence shows that the Veteran has reported approximately weekly 
instances of chronic neck pain.  38 C.F.R. §§ 4.40, 4.45.  
However, both examiners took limitation caused by pain into 
account in their findings of range of motion.  Thus, the degree 
of additional limitation caused by pain is already contemplated 
in the disability ratings currently assigned.  Both examiners 
found no evidence of further functional loss due to lack of 
endurance, fatigability, incoordination, or repetition.  There is 
otherwise no evidence of impairment of motor skills, muscle 
function, or strength.  In fact, the medical evidence 
consistently indicates the Veteran's muscle tone, strength, and 
motor skills are within normal limits. Consequently, the Board 
finds that a compensable rating based on functional loss is not 
warranted.

The Board also has considered the Veteran's reported neurological 
symptoms, specifically pareshesias and radiating pain.  As noted 
above, with respect to the reported upper extremity paresthesias, 
the March 2010 examiner noted that the likely cause was mild 
ulnar nerve compression at the level of the elbow that was 
unrelated to the cervical spine disability.  With respect to the 
Veteran's reported infrascapular radiating pain, there has been 
no medical diagnosis of neuropathy or radiculopathy or other 
objective medical indication that such reports are associated 
with the Veteran's service-connected neck disability.  While the 
Veteran certainly is competent to report such symptoms, the Board 
affords greater weight to the medical evidence of record that 
could not objectively establish any relationship between such 
reports and the Veteran's neck disability.  As such, a separate 
rating for any neurological symptoms is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, 
the Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran.  Accordingly, affording the Veteran the benefit of 
the doubt a 10 percent rating is warranted for his service-
connected cervical spine disability.  Furthermore, the Board 
concludes that this rating is warranted for the entire appellate 
time period and, as such, staged ratings are not warranted.  See 
Fenderson, 12 Vet. App. at 126.  



Right Rib Cage

Where VA's Rating Schedule does not list a specific disability, 
the disability is rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20 (2010).  The assignment of a 
particular DC is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One DC may be more appropriate than another based on such factors 
as an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  In this case, there 
is no DC specific to enlargement of the lower right rib cage. For 
this reason, the RO evaluated the Veteran's service- connected 
disability by analogy under 38 C.F.R. § 4.118, DCs 7899-7819 for 
benign new growths of the skin.  DC 7819 provides that benign 
skin neoplasms are rated as disfigurement of the head, face, or 
neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or 
rated on impairment of function.  38 C.F.R. § 4.118.  The Veteran 
alleges his right lower rib cage disability warrants a 
compensable rating. 
 
In November 1997, the Veteran reported pain in his right rib area 
with onset while exercising.  The Veteran experienced the same 
pain again in February 2000 during the same drill.  A March 2000 
CT scan of the chest showed a mild, well-defined hypertrophy of 
the cortex of one of the lower right anterior ribs at the 
costochondral junction that was not associated with a soft tissue 
mass.  An April 2000 x-rays of the chest showed focal 
calcification of the costochondral cartilage in the region of the 
right anterolateral lower rib cage, but no other abnormalities.  
August 2000 chest x-rays showed a normal chest.  November 2005 
chest x-rays showed normal lungs, mediastinum, pleura, diaphragm, 
and bony thorax.  A February 2006 chest x-ray showed that the 
lungs were adequately inflating, without effusion, consolidation, 
or pneumothorax.  A December 2005 medical examination indicated 
normal lungs, chest, vascular system, abdomen, and viscera.

The Veteran was afforded a QTC examination in May 2006.  The 
Veteran reported that he fell in June 1998, after which he felt a 
lump appear in the area of his right rib cage.  The Veteran 
denied any compromise in breathing at that time or thereafter and 
stated that the problem did not interfere with his activities of 
daily living or service functions.  On examination, there was a 
noted prominence of the lower anterior rib cage that was 
characterized by a 5 centimeter area as part of the rib cage that 
was consistent with a stable chondroma.  The examiner noted that 
the alteration did not compromise function or result in any 
discernible alteration in sensory perception or vascular supply.  
X-rays were negative.  The examiner diagnosed a stable 
enlargement of the lower right rib cage of 5 centimeters, without 
detectable alteration in form or function.

The Veteran was afforded a VA examination in March 2010.  The 
Veteran reported right sided chest wall pain on average once per 
day, caused by lying on the affected side particularly on a hard 
surface.  The Veteran noted that pain would resolve immediately 
on changing position.  The Veteran reported that he fractured his 
rib in 1998.  The Veteran denied radiation of pain, chest wall 
paresthesias, or compromise of activities of daily living.  The 
Veteran denied any work-related problems associated with his rib 
cage problems.  On examination, there was tenderness to 
compression of the anterior right lower rib cage.  The Veteran 
had intact sensation.  X-rays showed a chronic appearing 
deformity of the right ribs.  The examiner's impression was a 
fracture of the right lower rib(s) by history.  The examiner 
concluded that the Veteran's history and x-ray evaluation were 
consistent with a previous rib fracture, which could account for 
the Veteran's pain.

The Board notes that the criteria for rating scars were revised, 
effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 
2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The 
amendments are only effective, however, for claims filed on or 
after October 23, 2008, although a claimant may request 
consideration under the amended criteria.  In this case, the 
Veteran has not requested such consideration.  The revised 
criteria, therefore, are not applicable to the appeal before the 
Board.

From the evidence, the Board concludes that the Veteran is 
entitled to a 10 percent rating for his right lower rib cage 
disability.  Under the criteria in effect prior to October 23, 
2008, DC 7804 provided a maximum rating of 10 percent for 
superficial scars painful on examination.  Note (1) to DC 7804 
provided that a superficial scar was one not associated with 
underlying soft tissue damage.  Note (2) provided that a 10-
percent rating would be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  38 C.F.R. § 4.118 (2008).  DC 7804 
also directed the rater to see 38 C.F.R. § 4.68 (amputation 
rule).  38 C.F.R. § 4.118.  

In this case, the Board recognizes that the Veteran's right rib 
injury is not superficial; however, the Veteran reports that the 
area is painful when lying on his right side and the March 2010 
VA examiner found that the area was objectively tender on 
palpation.  Given the tenderness to palpation and reported 
intermittent pain in the area experienced by the Veteran, the 
Board finds that a 10 percent rating is warranted under by 
analogy to DC 7804.

The Board, furthermore, finds that a rating greater than 10 
percent is not warranted.  As the Veteran has already been 
awarded the maximum 10 percent rating provided under DC 7804, an 
increased rating under this DC is unavailable.

No other applicable DC would render a higher rating in this case.  
In that regard, DC 7800 involves scars to the head, face, or 
neck.  See 38 C.F.R. § 4.118, DC 7800 (2008).   DCs 7802 
(superficial scars 144 square inches (929 sq. cm) or larger), 
7803 (unstable scars), and 7805 (scars that cause limitation of 
motion) similarly do not apply here given the medical evidence 
indicated above.  Id, DCs 7802, 7803 and 7805 (2008).  As noted, 
the right lower rib disability is stable and does not cause 
impairment of function, to include limitation of motion.

The criteria for DC 7801 provide for scars that are deep (meaning 
there is underlying soft tissue loss or damage), or cause 
limitation of motion, and exceed 6 square inches (39 sq. cm.) a 
10 percent disability rating.  See 38 C.F.R. § 4.118, DC 7801 
(2010).  A 20 percent disability rating is available for scars 
exceeding 12 square inches (77 sq. cm).  In this case, the 
Veteran's scar does not cause any limitation of motion.  Thus, 
the Veteran's rib disability does not qualify for a higher rating 
under DC 7801.

The Board notes that separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   In other 
words, in addition to the rating under DC 7804, if the Veteran 
has other symptoms due to the rib disability, a separate rating 
could be assigned.  For example, the Veteran's disability may 
also be rated based on orthopedic or neurological impairment.  
See generally 38 C.F.R. §§ 4.71a, 4.73 and 4.124a.  As shown by 
the evidence above, however, a separate DC is not warranted in 
this case.  The VA examiner found no evidence, upon physical 
examination and diagnostic testing, to suggest orthopedic or 
neurological impairment.  The claims file includes no evidence of 
decreased sensation or vascular impairment.  Indeed, the 
Veteran's sole manifestation with respect to the scar is pain 
when lying on his side and there is objective evidence of 
tenderness to palpation, and such complaints are contemplated by 
10 percent rating currently assigned under DC 7804.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, 
the Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran.  Accordingly, affording the Veteran the benefit of 
the doubt a 10 percent rating is warranted for his right lower 
rib cage hypertrophy.  Furthermore, the Board concludes that this 
rating is warranted for the entire appellate time period and, as 
such, staged ratings are not warranted.  See Fenderson, 12 Vet. 
App. at 126.  

Nasopharyngeal Passage

The Veteran is currently service connected for chronic 
pansinusitis or sinusitis pursuant to 38 C.F.R. § 4.97, DC 6510 
(2010).  This general rating formula for sinusitis applies in all 
circumstances in which VA is to evaluate the severity of 
sinusitis, no matter what the particular diagnosis, and is the 
most appropriate criteria by which to assess any form of 
sinusitis.  The Board can identify nothing in the evidence to 
suggest that other DCs would be more appropriate, and the Veteran 
has not requested or suggested that other DCs should be used.  In 
any case, the Veteran claims that the current severity of his 
nose disability warrants a compensable rating.

Under the general rating formula for sinusitis, a noncompensable 
evaluation contemplates sinusitis detected by X-ray only.  A 10 
percent disability rating is awarded for sinusitis manifested by 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent disability rating is awarded 
for sinusitis manifested by three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or by more than six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  Finally, a 
50 percent disability rating is awarded for sinusitis following 
radical surgery with chronic osteomyelitis, or manifested by near 
constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  An incapacitating episode of sinusitis 
is specifically defined in the regulations as one requiring bed 
rest and treatment by a physician.  38 C.F.R. § 4.97. 
 
With consideration of the above rating schedule, the Board 
concludes that the evidence of record is not characteristic of a 
compensable disability rating as contemplated by DC 6510.  The 
Board has considered whether staged ratings were appropriate in 
the present case.  See Fenderson, 12 Vet. App. at 126.  However, 
for reasons discussed in more detail below, the Board finds that 
there is no competent evidence that the Veteran's service-
connected nose disability increased in severity during this 
appeal sufficient to warrant a higher evaluation.  Therefore, a 
staged rating is unnecessary. 
 
In May 1988, the Veteran was seen for a bloody nose.  In October 
1992, the Veteran reported a 6-month history of nasal stuffiness.  
A resulting CT scan showed a rounded soft tissue mass-like 
opacity within the right frontal sinus of about 3.5 cm.  The 
Veteran underwent a septoplasty in July 1993 based on a diagnosis 
of nasal polyps.  In August 1993, the Veteran complained of a 
nose bleed post-septoplasty.  Later that month, the Veteran had a 
blockage of the right nasal passage.  A CT scan showed a right 
pharyngeal lesion and right maxillary sinus disease.  Thereafter, 
the Veteran had a revision of the septoplasty.  In January 1996, 
the Veteran had a maxillectomy in the mid-face of an 
angiofibroma.  October 1996 and March 1997 CT scans showed a 
surgical resection of the medial wall of the right maxillary 
sinus and lower turbinate, with an absent right middle turbinate.  
There also was marked soft tissue thickening circumferentially 
about the maxillary sinus on the right.  A November 1996 MRI 
indicated similar findings.  In September 1997, the Veteran 
complained of nasal drainage.  In August 2000, the Veteran 
reported sinus pain.  In March 2005, the Veteran again complained 
of pain in his sinuses.  A March 2005 CT scan showed post-
surgical changes, specifically surgical resection of the medial 
wall of the right maxillary sinus and of the right inferior 
turbinate.  There was no residual sign of hemangioma, but there 
was some mucoperiosteal thickening in the base of the right 
maxillary sinus and the base of the right frontal sinus.  A 
December 2005 medical examination indicated normal nose and 
sinuses.

The Veteran was afforded a QTC examination in May 2006.  The 
Veteran reported that in January 1996 he had an operation to 
remove a benign tumor from his nose.  Since that incident, the 
Veteran reported repeated infections of the sinuses requiring 
treatment with antibiotics.  The Veteran noted that he received 
prompt relief from symptoms with the use of antibiotics.  The 
Veteran also reported a history of headaches three to four times 
per week, lasting five to ten minutes and characterized by sever 
stabbing pains through the orbit.  On examination, there was no 
sinus tenderness and both nostrils were free.  The examiner noted 
no indication of any active acute or chronic condition of the 
nasopharyngeal passage.  X-rays showed no evidence of sinusitis, 
but did show surgical repair of a fracture of the anteromedial 
right maxillary sinus.  The examiner diagnosed status post repair 
of nasopharangeal passage, with no current pathology or 
disfigurement identified.  As to the Veteran's reported 
headaches, the examiner did not associate the headaches with the 
Veteran's sinus problems.  Instead, due to the nature of the 
headaches and the Veteran's history of boxing, the examiner 
encouraged the Veteran to seek a neurological assessment.

The Veteran was afforded a VA examination in March 2010.  At that 
time, the Veteran reported a chronic sinus infection, as 
evidenced by a bloody nose and dark green/brown nasal discharge.  
The Veteran also noted intermittent right sided nasal 
obstruction, purulent discharge, and crust.  On examination, 
there was a septal deviation to the right but without nasal 
obstruction.  However, the Veteran had copious amounts of 
crusting in the area of the surgery and was missing the medial 
wall of the right maxillary sinus, including the inferior and 
middle turbinate.  The Veteran had crusting over the right 
maxillary sinus with some inflamed mucosa on the posterior wall 
of the sinus.  There was no mass on the nasopharynx.

The Board concludes that the above evidence fails to demonstrate 
that the Veteran's sinusitis is characterized by incapacitating 
episodes.  During the May 2006 QTC examination, the Veteran 
reported periodic treatment with antibiotics due to sinus 
problems, but noted that the antibiotics provided prompt relief 
of symptoms.  During the March 2010 VA examination, the Veteran 
reported that after discharge from the military he had not sought 
treatment for his sinus problems.  Thus, during the applicable 
appellate time period the Veteran did not have any periods 
requiring prolonged antibiotic treatment.  Moreover, there is no 
evidence that the Veteran experienced non-incapacitating episodes 
of sinusitis involving headaches, pain, and purulent discharge or 
crusting.  The May 2006 examiner did not associate any headaches 
experienced with the Veteran's sinus problems and there otherwise 
neither competent evidence nor any assertion by the Veteran that 
any headaches are associated with his sinusitis.  In addition, 
the Veteran failed to report headaches or pain during the March 
2010 VA examination.  Thus, there is no evidence of headaches or 
pain associated with any sinus problems during the applicable 
appellate time period.

Similarly, the Veteran is not entitled to a greater rating under 
any other DC.  The surgery to the Veteran's nasopharyngeal 
passage was not due to a traumatic injury and, as such, a rating 
under DC 6502 for traumatic injury to the nasal septum resulting 
in deviation is not warranted.  The Veteran has not suffered the 
loss of any of the exterior of his nose and, as such, a rating 
under DC 6504 is not warranted.

In sum, the Board concludes that the competent evidence of record 
fails to demonstrate any incapacitating episodes due to sinus 
problems or non-incapacitating episodes with headaches, pain, and 
purulent discharge.  Such disability picture is most consistent 
with the Veteran's current noncompensable disability rating.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, 
the Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran.  Accordingly, the preponderance of the evidence is 
against assignment of a compensable disability rating for the 
Veteran's service-connected nose disability.  There is no 
reasonable doubt on this matter that could be resolved in his 
favor.  The Board has considered all potentially applicable DCs, 
as discussed above.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected low 
back, cervical spine, nose, and right rib cage disabilities is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's low back, cervical spine, nose, 
and right rib cage disabilities with the established criteria 
shows that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  Specifically, the Veteran 
reports pain in the back, neck, and rib cage and infection and 
purulent discharge from the nose.  In terms of his functional 
abilities, the reported problems affect the Veteran's range of 
motion of the back and neck.  These are precisely the symptoms 
evaluated under the DCs discussed above for each of respective 
disabilities.  Thus, the Veteran's current schedular rating under 
DCs 5240, 5242, 6510, and 7899-7819 is adequate to fully 
compensate him for his disabilities on appeal.  

In short, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

Entitlement to an initial rating greater than 10 percent for a 
low back disability, to include multilevel spondylotic disease, 
is denied.

Entitlement to a 10 percent rating for osteoarthritis of the 
cervical spine is granted, subject to the laws and regulations 
governing the payment of monetary awards. 

Entitlement to a 10 percent rating for enlargement of the lower 
right rib cage is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to an initial compensable rating for status post 
surgical repair of the nasopharyngeal passage is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


